Citation Nr: 1135319	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  07-34 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left leg or knee condition.

3.  Entitlement to service connection for a left foot or ankle condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1979 to December 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in North Little Rock, Arkansas.  Jurisdiction over these matters was subsequently transferred to the RO located in St. Paul, Minnesota.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's bilateral hearing loss had its onset within one year of discharge from service or is otherwise related to service.

2.  The preponderance of the evidence is against finding that the Veteran currently has a left leg or knee disability.

3.  The preponderance of the evidence is against finding that the Veteran currently has a left foot or ankle disability.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.385 (2010).

2.  Service connection for a left leg or knee condition is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

3.  Service connection for a left foot or ankle condition is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to all of the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated May 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2009).  The May 2007 VCAA letter informed the Veteran of what information or evidence was needed to support his claims, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.

The May 2007 notice also explained how VA assigns disability ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Veteran has not identified any additional relevant post-service treatment records for VA to obtain.  Therefore, the Board finds that the record contains sufficient evidence to make a decision on the Veteran's claims.

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2010);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claims for service connection for bilateral hearing loss, a left leg or knee condition, and a left foot or ankle condition, the Veteran was provided with VA examinations relating to his claims in May 2008.  The VA examiners reviewed the entire claims file, interviewed and examined the Veteran, and provided adequate reasoning for their conclusions.  Based thereon, the Board finds that the May 2008 VA examination reports are sufficient upon which to base a decision with regard to the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A.  Bilateral Hearing Loss

The Veteran served on active duty in the Air Force from December 1979 to December 1983.  He claims that he incurred bilateral hearing loss due to acoustic trauma he experienced in service, including working and living around a flight line.  See Statement, February 2006.

A May 2008 VA audiological examination report reflects that the Veteran reported a history of serving in the Air Force as an air cargo specialist in the Philippines, and that he was exposed to noise on the flight line, which was next to his dorm.  He also reported working post-service as a maintenance man, a truck driver, and in restaurants.  The Veteran complained of hearing difficulty and tinnitus (and the Board notes that the Veteran was separately denied service connection for tinnitus by way of a July 2008 rating decision).  The report reflects that audiological testing was performed revealing pure tone air conduction thresholds as follows:



Hertz (decibels)

500
1000
2000
3000
4000
Avg.
RIGHT
10
15
15
20
50
25
LEFT
15
10
10
20
40
20

Speech recognition ability was measured as 96 percent for both ears based on Maryland CNC word lists.  See 38 C.F.R. § 3.385 (2010).  The examiner recorded a diagnosis of mild/moderate sensorineural hearing loss at 4000 hertz bilaterally.

The Board notes that, with respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purpose of service connection.  38 C.F.R. § 3.385 (2010).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  See id.

As shown above, the May 2008 VA examination report reflects that the Veteran's auditory thresholds at 4000 hertz are 40 or greater bilaterally; therefore, the Board finds that the 38 C.F.R. § 3.385 criteria for a bilateral hearing loss disability have certainly been met.

The Board will now address whether the Veteran's bilateral hearing loss disability is related to service.

As an initial matter, the Board acknowledges that the Veteran's DD 214 reflects that his primary specialty was that of an air cargo specialist, and that one particular personnel record dated December 1980 reflects that the Veteran, in a three month period, worked an average of 851 aircraft with a total of 12,560 tons of cargo and mail.  In light of the above, acoustic trauma is conceded.

The Veteran's November 1969 enlistment examination report reflects that audiometric testing revealed pure tone thresholds as follows:



Hertz (decibels)

500
1000
2000
3000
4000
6000
RIGHT
10
10
0
5
15
65
LEFT
25
15
5
10
15
55

An August 1983 medical examination report reflects that the Veteran elected not to take a medical examination at separation from service.

Service connection for organic diseases of the nervous system, such as sensorineural hearing loss, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309 (2010).

The Board notes that there is no evidence in the claims file of any sensorineural hearing loss within one year of the Veteran's discharge from active service.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2010).

A January 1987 reservist enlistment examination report reflects that audiometric testing revealed pure tone thresholds as follows:



Hertz (decibels)

500
1000
2000
3000
4000
6000
RIGHT
5
5
0
0
15
65
LEFT
15
10
10
5
20
50

A January 1999 medical history questionnaire from the Veteran's former employer reflects that the Veteran reported a history of noise exposure in service working on the flight line.  A July 2006 VA audiology consultation record that reflects that the Veteran reported a history of noise exposure in service working around jetcraft and that he was experiencing decreased hearing sensitivity.  Audiometric testing was noted as revealing pure tone thresholds within normal limits up to 3,000 hertz, to a severe, steeply sloping high frequency hearing loss in higher frequencies, greater in the Veteran's right ear.  Speech recognition, however, was noted as "excellent," with 100 percent in the right ear and 96 percent in the left ear.  A subsequent December 2007 VA treatment record also reflects that the Veteran complained of hearing loss and that he wanted "these issues to be in the files."  A diagnosis of hearing loss was noted.

As noted above, the Veteran was provided with a VA examination relating to his claim in May 2008, and the Veteran reported a history of noise exposure in service on the flight line, as well as some post-service occupational noise exposure, and the examiner performed audiometric testing and recorded a diagnosis of mild/moderate sensorineural hearing loss at 4000 hertz bilaterally.  The examiner opined that the Veteran's bilateral hearing loss was not caused by or the result of his active service.  The examiner reasoned that there was no significant pure tone threshold shift between 1979 and 1987 (noting that the Veteran's hearing was not tested at separation in 1983).  The examiner further noted that in 1987, when the Veteran enlisted in the reserves, he continued to have normal hearing at that time.

The Board finds the opinion of the May 2008 VA examiner to be the most probative evidence of record with regard to whether the Veteran's bilateral hearing loss is related to service.  The examiner elicited a detailed history from the Veteran, took into account the Veteran's reported history of in-service and post-service noise exposure, the examiner noted that he reviewed the claims file, including the Veteran's service treatment records, he examined the Veteran, and the examiner provided an adequate rationale for her conclusion.  The Board further notes that there is no medical evidence of record that contradicts the opinion of the VA examiner.

While the Board does acknowledge that the above noted January 1999 questionnaire prepared by the Veteran for his former employer and the July 2006 VA treatment record reflect that the Veteran reported a history of in-service noise exposure, the Board notes that the transcription of a history from the Veteran does not transform a lay statement into medical opinion evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  Furthermore, as noted above, the Board concedes in-service acoustic trauma due to noise exposure.  These records do not, however, serve to establish an etiological link between the Veteran's present hearing loss and his service.

The Board also acknowledges that the January 1987 reservist enlistment examination report reflects increased pure tone thresholds at 2,000 hertz from five to 10 decibels, and at 4,000 hertz from 15 to 20 decibels, in the Veteran's left ear.  As noted and discussed by the May 2008 VA examiner, however, this did not represent a significant shift in the Veteran's hearing sensitivity so as to serve to establish an etiological link to service.  The Board further adds that the Veteran's pure tone thresholds at 500, 1000, 3000, and 6000 hertz either remained the same or actually decreased since the November 1979 enlistment examination.

The Board also acknowledges the lay statements made by the Veteran to the effect that his current bilateral hearing loss was caused by in-service acoustic trauma.  While the Board acknowledges that the Veteran, as a lay person, is competent to report events and symptoms capable of lay observation such as hearing loud noise and experiencing difficulty hearing, see Charles v. Principi, 16 Vet. App. 370 (2002), the Veteran is not, however, competent to etiologically link his current hearing loss disability to service, which requires medical expertise.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the Veteran's lay beliefs can serve to establish any association between the claimed disability and service.  Furthermore, the Board notes that the Veteran has never asserted continuity of symptomatology since service.  Regardless, the Board finds the competent medical opinion of the VA examiner to be by far more probative than the etiological opinion of the Veteran based on her medical education, training, and experience.  See 38 C.F.R. § 3.159(a)(1).

The Board further notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service that resulted in a chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, and 1332-1333 (Fed. Cir. 2000).  In this case, there is no record of complaint for 23 years post-service, which the Board finds weighs heavily against his claim.

For these reasons, the Board finds the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.  There is not an approximate balance of positive and negative evidence, and, therefore, the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

B.  Left Leg or Knee

The Veteran claims that he incurred a left leg or knee disability as a result of his active service.  Specifically, the Veteran claims that he injured his left leg or knee falling through a rotten bed in a trailer in service.  See Form 646, September 2008.  

As an initial matter, the Board acknowledges that March 1981 service treatment records reflect that the Veteran was treated for a 2 centimeter laceration and a contusion below his left knee as a result of falling through the bed of a trailer.  It was specifically noted that the Veteran injured himself below the kneecap, and the wound was sutured and he was placed on profile for three days.  A March 1981 X-ray report reflects that there was no definite fracture or dislocation seen.  An April 1981 service treatment record reflects that the sutures were removed, and no further complaint or complication was noted.  The Veteran's January 1987 reservist enlistment examination report is negative for any complaints or notation of any left leg or knee condition.

Post-service, a December 2007 VA treatment record reflects that the Veteran complained of left knee pain, but no history from the Veteran was noted, nor any diagnosis by the clinician.  While the Board acknowledges that the Veteran's representative noted a record of complaint in June 1999, the Board notes that the referenced record, a June 1999 private treatment record, reflects that the Veteran complained of right leg, not left leg, problems.

A May 2008 VA examination report reflects that the Veteran reported a history of falling through rotten boards in a truck bed in March 1981 and injuring his left knee and leg.  See Report at 7.  In that regard, the examiner noted that the Veteran's service treatment records reflect that he incurred a laceration and swelling below the left knee cap, but that x-rays showed no definite fracture or dislocation.  The Veteran reported experiencing pain in his left knee with walking.  The examiner noted that a scar could not be found.  No deformity, giving way, instability, stiffness, weakness, episodes of dislocation or subluxation, locking episodes, effusion, or inflammation was reported by the Veteran; he only reported experiencing pain.  Physical examination revealed a normal gait, range of motion from zero to 130 degrees,  no crepitation, bumps, masses, clicks, snaps, grinding, instability, patellar or meniscus abnormality, or other knee abnormality.  An x-ray of the Veteran's left knee revealed a "normal knee."  The examiner recorded a diagnosis of left knee pain, and opined that the Veteran's left knee pain was not caused by or the result of service.  The examiner reasoned that there was no scar, there was no fracture or dislocation seen on x-rays at the time of the injury, and that current x-rays showed no signs of injury.

As noted above, the May 2008 VA examiner recorded a diagnosis of left knee pain.  In that regard, the Board notes that pain alone, without a diagnosed or identifiable underlying condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Board recognizes that some limitation of motion was indicated on examination (noted as from zero to 130 degrees, with full range of motion for rating purposes being to 140 degrees).  In that regard, the Board notes that while motion to 130 degrees could possibly constitute a symptom of a left leg or knee condition, nevertheless, it does not constitute a diagnosed disability for VA purposes.  Therefore, in the absence of a currently diagnosed disability, service connection is not warranted.  

The Board also acknowledges the lay statements made by the Veteran to the effect that he has a current left leg or knee disability as a result of the documented fall in service.  While the Board acknowledges that the Veteran is competent to report the fall in service and being treated for a left knee injury, and experiencing left knee pain, for the reasons discussed above, he is not competent to render a medical diagnosis in this matter (as opposed to a condition capable of self-diagnosis such as varicose veins).  See Charles v. Principi, 16 Vet. App. 370 (2002); Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Regardless, the Board finds the opinion of the VA examiner that the Veteran has no current disability to be by far more probative than the opinion of the Veteran, as the examiner is competent to render a medical diagnosis based on her medical education, training, and experience.  See 38 C.F.R. § 3.159(a)(1).

In summary, the Board finds that the preponderance of the evidence is against granting service connection for a left leg or knee condition, and the benefit-of-the-doubt rule is not for application; there is not an approximate balance of evidence.  

C.  Left Foot or Ankle

The Veteran claims that he incurred a left foot or ankle disability as a result of his active service.  Specifically, the Veteran claims that he strained or sprained his left foot or ankle in service.  See Form 646, September 2008.  

As an initial matter, the Board acknowledges that a March 1982 service treatment record reflects that the Veteran strained his left foot pushing a palette with excessive force.  A diagnosis of strain, metatarsal phalangeal area, left foot was recorded, an ace bandage was wrapped around his left foot and ankle, and he was issued crutches.  A subsequent March 1982 service treatment record reflects that the Veteran's left foot strain showed marked improvement.  No further mention of his left foot is shown in any of the Veteran's service treatment records, nor on the January 1987 reservist enlistment examination report.

Post-service, a September 1995 health and safety evaluation form completed by the Veteran for his former employer reflects that he reported having sprained his left ankle seven years prior.  A July 2002 employer medical record reflects that the Veteran reported that he was walking and felt a pain in his left ankle, but no diagnosis was recorded and no history of any injury in service was noted.

A May 2008 VA examination report reflects that the Veteran reported a history of injuring his left foot and ankle falling through rotten boards of a truck bed in March 1981 (when he reported he also injured his left leg and knee).  The examiner did note, however, that a review of the Veteran's service treatment records showed that he strained his left metatarsal in 1982, not 1981 (in a separate incident).  The Veteran reported experiencing pain in the ball of his left foot when walking and standing as well as weakness, but no swelling, redness, stiffness, fatigability, or lack of endurance.  The Veteran reported experiencing intermittent pain, particularly when he strains the left foot.  Physical examination revealed no objective evidence of painful motion, swelling, tenderness, instability, weakness, abnormal weight bearing, hammertoes, hallux valgus or rigidus, or malunion or nonunion of the tarsal or metatarsal bones.  An x-ray of the Veteran's left foot revealed a "normal foot."  The examiner recorded a diagnosis of a history of a left foot strain, and left foot and ankle pain, and opined that the Veteran's left foot and ankle pain was not caused by or the result of service.  The examiner reasoned that x-rays of the Veteran's left foot and ankle are normal and show no current reason for his left foot and ankle pains.

As noted above, the May 2008 VA examiner recorded a diagnosis of a history of a left foot strain, and left foot and ankle pain.  In that regard, the Board notes that the examiner's having recorded the Veteran's history of a left foot strain in service does not constitute a medical diagnosis of a current disability.  Similarly, the Board notes that pain alone, without a diagnosed or identifiable underlying condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Therefore, in the absence of a currently diagnosed disability, service connection is not warranted.  

The Board acknowledges the lay statements made by the Veteran to the effect that he has a current left foot or ankle disability as a result of the documented foot strain in service.  While the Board acknowledges that the Veteran is competent to report experiencing foot pain, for the reasons discussed above, he is not competent to render a medical diagnosis in this matter.   See Charles v. Principi, 16 Vet. App. 370 (2002); Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Regardless, for the same reasons explained above, the Board finds the opinion of the VA examiner that the Veteran has no current left foot or ankle disability (to explain his reports of pain) to be by far more probative than the opinion of the Veteran based on the examiner's medical education, training, and experience.  See 38 C.F.R. § 3.159(a)(1).

In summary, the Board finds that the preponderance of the evidence is against granting service connection for a left foot or ankle condition, and the benefit-of-the-doubt rule is not for application; there is not an approximate balance of evidence.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a left leg or knee condition is denied.

Entitlement to service connection for a left foot or ankle condition is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


